
	
		I
		111th CONGRESS
		1st Session
		H. R. 3458
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Markey of
			 Massachusetts (for himself and Ms.
			 Eshoo) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to establish a
		  national broadband policy, safeguard consumer rights, spur investment and
		  innovation, and for related purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Freedom Preservation Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)Our Nation’s
			 economy and society are increasingly dependent on Internet services.
			(2)The Internet is an
			 essential infrastructure that is comparable to roads and electricity in its
			 support for a diverse array of economic, social, and political activity.
			(3)Internet
			 technologies and services hold the promise of advancing economic growth,
			 fostering investment, creating jobs, and spurring technological
			 innovation.
			(4)As the Nation
			 becomes more reliant upon such Internet technologies and services, unfettered
			 access to the Internet to offer, access, and utilize content, services, and
			 applications is vital.
			(5)The global
			 leadership in high technology that the United States provides today stems
			 directly from historic policies that embraced competition and openness and that
			 have ensured that telecommunications networks are open to all lawful uses by
			 all users.
			(6)The Internet was
			 enabled by those historic policies and provides an open architecture medium for
			 worldwide communications, providing a low barrier to entry for Internet-based
			 content, applications, and services.
			(7)Due to legal and
			 marketplace changes, these features of the Internet are no longer certain, and
			 erosion of these historic policies permits telecommunications network operators
			 to control who can and who cannot offer content, services, and applications
			 over the Internet utilizing such networks.
			(8)The national
			 economy would be severely harmed if the ability of Internet content, service,
			 and application providers to reach consumers was frustrated by interference
			 from broadband telecommunications network operators.
			(9)The overwhelming
			 majority of residential consumers subscribe to Internet access service from 1
			 of only 2 wireline providers: the cable operator or the telephone
			 company.
			(10)Internet access
			 service providers have an economic interest to discriminate in favor of their
			 own services, content, and applications and against other providers.
			(11)A network
			 neutrality policy based upon the principle of nondiscrimination and consistent
			 with the history of the Internet’s development is essential to ensure that
			 Internet services remain open to all consumers, entrepreneurs, innovators, and
			 providers of lawful content, services, and applications.
			(12)A network
			 neutrality policy is also essential to give certainty to small businesses,
			 leading global companies, investors, and others who rely upon the Internet for
			 commercial reasons.
			(13)A network
			 neutrality policy can also permit Internet service providers to take action to
			 protect network reliability, prevent unwanted electronic mail, and thwart
			 illegal uses in the same way that telecommunications network operators have
			 historically done consistent with the overarching principle of
			 non-discrimination.
			(14)Because of the
			 essential role of Internet services to the economic growth of the United
			 States, to meet other national priorities, and to our right to free speech
			 under the First Amendment of the Constitution of the United States, the United
			 States should adopt a clear policy preserving the open nature of Internet
			 communications and networks.
			3.Internet
			 freedomTitle I of the
			 Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the
			 end the following:
			
				12.Internet
				freedom
					(a)Internet freedom
				policyIt is the policy of
				the United States—
						(1)to protect the
				right of consumers to access lawful content, run lawful applications, and use
				lawful services of their choice on the Internet;
						(2)to preserve and
				promote the open and interconnected nature of broadband networks and to enable
				consumers to connect to such networks their choice of lawful devices, as long
				as such devices do not harm the network;
						(3)to promote
				consumer choice and competition among providers of lawful content,
				applications, and services;
						(4)to ensure that
				consumers receive meaningful information regarding their communications
				services;
						(5)to ensure the
				ability to use or offer lawful broadband content, applications, and services
				for lawful purposes, as has been the policy and history of the Internet and the
				basis of user expectations since its inception;
						(6)to guard against
				discriminatory favoritism for, or degradation of, lawful content, applications,
				or services by network operators based upon their source, ownership, or
				destination on the Internet;
						(7)to preserve the
				freedom of independent Internet content, application, and service providers to
				compete and innovate;
						(8)to foster an
				evolving level of capacity available throughout communications networks to
				support competition and innovation for lawful Internet content, applications,
				and services, including applications and services that require substantial
				downstream and upstream bandwidth; and
						(9)to ensure that the
				Internet remains an indispensable platform for innovation in the United States
				economy, thereby enabling the Nation to provide global leadership in online
				commerce and technological progress.
						(b)Duties of
				Internet access service providersWith respect to any Internet
				access service offered to the public, each Internet access service provider
				shall have the duty to—
						(1)not block,
				interfere with, discriminate against, impair, or degrade the ability of any
				person to use an Internet access service to access, use, send, post, receive,
				or offer any lawful content, application, or service through the
				Internet;
						(2)not impose a
				charge on any Internet content, service, or application provider to enable any
				lawful Internet content, application, or service to be offered, provided, or
				used through the provider’s service, beyond the end user charges associated
				with providing the service to such provider;
						(3)not prevent or
				obstruct a user from attaching any lawful device to or utilizing any such
				device in conjunction with such service, provided such device does not harm the
				provider’s network;
						(4)offer Internet
				access service to any person upon reasonable request therefor;
						(5)not provide or
				sell to any content, application, or service provider, including any affiliate
				provider or joint venture, any offering that prioritizes traffic over that of
				other such providers on an Internet access service; and
						(6)not install or
				utilize network features, functions, or capabilities that impede or hinder
				compliance with this section.
						(c)Commission
				actionNot later than 90 days after the date of enactment of the
				Internet Freedom Preservation Act of
				2009, the Commission shall promulgate rules to ensure that
				providers of Internet access service—
						(1)fulfill the duties
				described in subsection (b);
						(2)disclose
				meaningful information to consumers about a provider’s Internet access service
				in a clear, uniform, and conspicuous manner and in conformity with the duties
				described in subsection (e);
						(3)generally, to the
				extent feasible, make available sufficient network capacity to users to enable
				the provision, availability, and use of an Internet access service to support
				lawful content, applications, and services that require high bandwidth
				communications to and from an end user; and
						(4)not operate
				Internet access services in an anticompetitive, unreasonable, unfair,
				discriminatory, or deceptive manner.
						(d)Reasonable
				network managementNothing in this section shall be construed to
				prohibit an Internet access provider from engaging in reasonable network
				management consistent with the policies and duties of nondiscrimination and
				openness set forth in this Act. For purposes of subsections (b)(1) and (b)(5),
				a network management practice is a reasonable practice only if it furthers a
				critically important interest, is narrowly tailored to further that interest,
				and is the means of furthering that interest that is the least restrictive,
				least discriminatory, and least constricting of consumer choice available. In
				determining whether a network management practice is reasonable, the Commission
				shall consider, among other factors, the particular network architecture or
				technology limitations of the provider.
					(e)Transparency for
				consumersWith respect to any
				Internet access service or private transmission capacity offered to the public,
				each Internet access service provider shall provide to consumers and make
				publicly available detailed information about such services, including
				information about the speed, nature, and limitations of such services. Each
				Internet access service provider must publicly disclose, at a minimum, network
				management practices that affect communications between a user and a content,
				application, or service provider in the ordinary, routine use of such broadband
				service.
					(f)Stand-Alone
				Internet access serviceWithin 180 days after the date of enactment
				of the Internet Freedom Preservation Act of
				2009, the Commission shall promulgate rules to ensure that an
				Internet access service provider does not require a consumer, as a condition on
				the purchase of any Internet access service offered by such provider, to
				purchase any other service or offering. The Commission shall adopt any other
				rules it determines necessary to make such requirement effective and meaningful
				for consumers.
					(g)Other
				servicesNot later than 180
				days after the date of enactment of the Internet Freedom Preservation Act of 2009,
				the Commission shall complete all actions necessary to—
						(1)promote an
				ever-increasing level of Internet access service to end users;
						(2)ensure that such
				evolving level of service provided to end users is capable of supporting lawful
				content, applications, and services and provides ample bandwidth for such
				traffic to and from an end user;
						(3)promote both
				facilities-based and nonfacilities-based competition to enable information
				service providers to have marketplace choices for transmission capacity to
				reach end users;
						(4)define the term
				private transmission capacity services;
						(5)clarify whether
				private transmission capacity services may not be subject to the duties
				described in subsections (b)(5) and (b)(6);
						(6)ensure that
				private transmission capacity services do not undermine the purposes of this
				Act and do not diminish or degrade the level of Internet access service offered
				to the public by the same provider; and
						(7)ensure that
				private transmission capacity services are not offered in an anticompetitive,
				unreasonable, discriminatory, or deceptive manner.
						(h)ImplementationNot later than 180 days after the date of
				enactment of the Internet Freedom
				Preservation Act of 2009, the Commission shall—
						(1)prescribe rules to
				permit any aggrieved person to file a complaint with the Commission concerning
				any violation of this section;
						(2)establish
				enforcement and expedited adjudicatory review procedures consistent with the
				objectives of this section, including the resolution of any complaint described
				in paragraph (1) not later than 90 days after such complaint was filed, except
				for good cause shown;
						(3)prescribe rules
				with respect to the reasonable network management practices described under
				subsection (d) for all Internet access services; and
						(4)prescribe rules
				with respect to the appropriate disclosure obligations under subsection (e) for
				private transmission capacity services.
						(i)Enforcement
						(1)In
				generalThe Commission shall enforce compliance with this section
				under title V, except that—
							(A)no forfeiture
				liability shall be determined under section 503(b) against any person unless
				such person receives the notice required by section 503(b)(3) or section
				503(b)(4); and
							(B)the provisions of
				section 503(b)(5) shall not apply.
							(2)Special
				ordersIn addition to any other remedy provided under this Act,
				the Commission may issue any appropriate order, including an order—
							(A)directing an
				Internet access service provider to pay damages to a complaining party for a
				violation of this section or the regulations promulgated pursuant to this
				section; or
							(B)to enforce the
				provisions of this section.
							(j)Illegal
				conductNothing in this Act shall be construed or interpreted to
				affect any law or regulation addressing prohibited or unlawful activity,
				including any laws or regulations prohibiting theft of content.
					(k)DefinitionsFor purposes of this section, the following
				definitions apply:
						(1)Internet access
				serviceThe term Internet access service means a
				2-way transmission offered by an Internet access service provider that
				transmits information between 2 or more points and that has as its primary, but
				not exclusive, purpose the enabling of data to be sent or received from the
				Internet.
						(2)Internet access
				service providerThe term Internet access service
				provider means a person or entity that operates or resells and controls
				any facility used to provide an Internet access service directly to the public,
				whether provided for a fee or for free, and whether provided via wire or radio,
				except when such service is offered as an incidental component of a
				noncommunications contractual relationship.
						(3)UserThe
				term user means any residential or business subscriber who, by
				way of an Internet access service, takes and utilizes Internet access services,
				whether provided for a fee, in exchange for an explicit benefit, or for
				free.
						(4)Reasonable
				network managementThe term reasonable network
				management shall be defined by the Commission through regulations.
						.
		
